The question certified for our consideration is “[w]hether R.C. 3937.18[A][2], as amended by Am.Sub.S.B. 20, permits an insurer to set off [underinsured motorist] coverage against a tortfeasor’s liability limits rather than the actual amount available to the victim.”
Pursuant to our decisions in Littrell v. Wigglesworth (2001), 91 Ohio St.3d 425, 746 N.E.2d 1077, and Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 744 N.E.2d 719, the certified question is answered in the negative. The judgment of the court of appeals is reversed on the authority of Littrell and Clark, and the cause is remanded to the trial court for further proceedings consistent with our decisions in Littrell and Clark.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Lundberg Stratton, J., dissent.
Cook, J., not participating.